Citation Nr: 1818108	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army on active duty from May 1979 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In August 2017, the Board remanded the appeal for further development. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Cervical spine intervertebral disc syndrome did not manifest in service or within one year post-service, is not shown to be attributable to service, and is not secondary (caused or aggravated) to a service connected disability. 


CONCLUSION OF LAW

Cervical spine intervertebral disc syndrome was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein and is not proximately due to or a result of, or aggravated by a service connected disease or injury. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Most recently the case was before the Board in August 2017. The case was remanded for additional development. VA treatment records from April 2016 to September 2017 have been associated with the claims file. Correspondence was sent to the Veteran in September 2017 asking him to identify and authorize for release any outstanding treatment records. See September 11, 2017 VA correspondence. The Veteran identified and authorized for release treatment records from Dr. M.A. and Dr. T.G. Records from Dr. T.G. have been associated with the claims file. A negative response from Dr. M.A.'s office was received in October 2017 noting that no treatment records were available for the Veteran for the requested period. Subsequently the Veteran was afforded a VA examination in December 2017. A supplemental statement of the case (SSOC) was issued in February 2018. As such the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Herein, arthritis is applicable as a listed chronic disease. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease will be service connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran served in the U.S. Army as a combat engineer and bridge crewman. He contends that he is entitled to service connection for a cervical spine disability, to include as secondary to his service connected lumbosacral strain. The Veteran has reported ongoing neck pain and discomfort. The Veteran reports in-service working as a combat engineer and bridge crewman he was exposed to heavy lifting, digging, and traversing through treacherous conditions. In addition, he contends his cervical spine disability is related to his service connected lumbosacral strain. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of intervertebral disc syndrome of the cervical spine. See December 2017 VA examination. 

The Veteran's service treatment records (STRs) have been associated with the claims file. A periodic report of medical examination in May 1985 noted a normal clinical evaluation of the head, face, neck, scalp, upper extremities, spine and musculoskeletal system. See May 31, 1985 report of medical examination.  In a report of medical history in May 1985 the Veteran reported he was in good health and denied arthritis, rheumatism or bursitis, bone, joint or other deformities. See May 31, 1985 report of medical history.  At separation in August 1989 the clinical evaluation of the head, neck, face, scalp, upper extremities and of the spine and musculoskeletal system was normal. See August 8, 1989 report of medical examination. At separation on the report of medical history the Veteran reported being in good health and denied arthritis, rheumatism or bursitis, bone, joint or other deformities. See August 8, 1989 report of medical history. 

The Veteran was afforded a VA examination in February 2015. The examiner noted a diagnosis of intervertebral disc syndrome of the cervical spine. See February 2015 VA examination. The Veteran reported ongoing neck pain at times since his cervical fusion in 2006. Imaging noted arthritis of the cervical spine. The examiner found that it was less likely than not that the Veteran's cervical spine disability was proximately due to or the result of his service connected lumbosacral strain. The examiner noted no evidence of an ongoing cervical spine disability until 2006. The examiner found that it was very unlikely that the Veteran's cervical spine disability was related to his service connected lumbosacral strain, as these are two separate clinical entities and medical issues, that do not have a causal relationship. The Board finds this opinion is entitled to less probative weight as the examiner failed to fully address direct and secondary service connection including aggravation. 

Then as a result of the August 2017 Board remand, the Veteran was afforded a VA examination in December 2017. The examiner noted the Veteran has intervertebral disc syndrome of the cervical spine. See December 2017 VA examination. The Veteran underwent a cervical fusion in 2007. The examiner noted a history of degenerative changes via X-ray imaging, and the Veteran currently has limited motion in the neck and ongoing pain for which he takes muscle relaxers and pain medication daily. The Veteran reported flare-ups of the neck with soreness, and stiffness with movement. The examiner found that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service, injury, event or illness. The examiner noted the Veteran's physically demanding tasks and duties during service, but noted no documented history of a neck injury in-service, and no symptoms of a neck injury were noted until more than a decade after service. The examiner noted that while the Veteran has documented degenerative changes of his cervical spine, these are not consistent with service, as there was no injury in-service or any noted degenerative changes within one year of separation from service. As such the examiner found no nexus to link the Veteran's current cervical spine disability to service or an in-service event. 

As to secondary service connection, the examiner found that it was less likely than not that his cervical spine disability is proximately due to or a result of his service connected lumbosacral strain.  Additionally, the examiner noted that it is less likely than not that the Veteran's cervical spine disability has been aggravated by his service connected lumbosacral strain. The examiner noted the Veteran has no symptoms of his cervical spine that are a result of his service connected low back, nor any symptoms that are related. Further, the examiner noted that the cervical spine disability and the lumbosacral strain are independent of each other, when the Veteran has a flare-up of his lumbosacral strain this does not affect his neck, and when he has a flare-up of his neck, this does not result in a flare-up or change in symptoms of his lumbosacral strain. As such the examiner found no relationship present between the Veteran's service connected lumbosacral strain and his cervical spine disability, as these are independent of each other and not related.  

The examination report was based on accurate facts and an objective examination of the Veteran, and is entitled to significant probative weight in determining the etiology of the Veteran's cervical spine disability. Nieves-Rodriguez, 22 Vet. App. 295. As such, the Board finds this opinion is entitled to probative weight 

VA and private treatment records have been associated with the claims file and note reports of ongoing neck pain and limited range of motion due to pain at times. In December 2006 an MRI of the cervical spine noted ongoing neck and left arm pain and numbness with degenerative changes and a small central protrusion at C5-6. See December 29, 2006 private treatment record. June 2007 treatment records note ongoing treatment for neck pain and left upper extremity radiculopathy, limited range of motion on all planes and tenderness. See June 2007 private treatment records. In August 2007 the Veteran underwent an anterior cervical decompression including complete discectomies at C5-6 and C6-7, allograft interbody arthrodesis, C5-6 and C6-7 and placement of an anterior cervical plate at C5, 6 and 7. See August 7, 2007 private operative report. Treatment records after the Veteran's cervical spine surgery noted reports of decreased pain. 

August 2015 treatment records noted limited range of motion of the cervical spine in all planes. See August 5, 2015 VA treatment record. A June 2016 MRI of the spine noted cervical spondylosis and postoperative changes without critical canal stenosis noted. See VA June 3, 2016 treatment record. In February 2017 the Veteran reported ongoing chronic neck pain with occasional tingling in his fingertips, and fair range of motion with tenderness. See February 10, 2017 VA treatment record. 

After consideration of all the evidence of record, the Board finds the preponderance of the evidence is against finding the entitlement to service connection for a cervical spine disability is warranted. The Board notes that the Veteran is competent to report his observations and symptoms and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his cervical spine disability is related to service, including a service connected lumbosacral strain, are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay statements of record.

Specifically, the Board finds the December 2017 VA examination to be more probative and more credible than the lay statements and additional medical opinions of record. The December 2017 VA examiner found that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service, injury, event or illness. The examiner noted the Veteran's physically demanding tasks and duties during service, but noted no documented history of a neck injury in-service, and no symptoms of a neck injury were noted until more than a decade after service. The examiner noted that while the Veteran has documented degenerative changes of his cervical spine, these are not consistent with service, as there was no injury in-service or any noted degenerative changes within one year of separation from service. As such the examiner found no nexus to link the Veteran's current cervical spine disability to service or an in-service event. 

Further, the Board notes at separation from service, and at various times prior to separation the Veteran denied experiencing a cervical spine disability. At separation in August 1989 a clinical evaluation of the head, neck, face and scalp, upper extremities, the spine and musculoskeletal system was normal. On the report of medical history the Veteran reported being in good health and denied any arthritis, rheumatism or bursitis, bone, joint or other deformities. These normal findings are inconsistent with ongoing manifestations of pathology.  The Board finds the December 2017 VA opinion is of high probative value as to direct service connection and the Veteran's statements are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such direct service connection is not warranted.

VA and private treatment records associated with the claims file do not contradict the VA examination and opinion and are absent indications of a relationship between the Veteran's reported symptoms and service. VA and private treatment records note ongoing reports of neck pain, tenderness and limited range of motion.

As to secondary service connection, the Veteran contends that his cervical spine disability is due to his service connected lumbosacral strain. The Veteran is currently service connected for a lumbosacral strain. The Board finds the December 2017 VA examination to be more probative and credible than the lay and additional medical opinions of record. The VA examiner found that it was less likely than not that his cervical spine disability is proximately due to or a result of his service connected lumbosacral strain. Additionally, the VA examiner found that it was less likely than not that the Veteran's cervical spine disability was caused or aggravated by his service connected lumbosacral strain. The examiner noted that the Veteran has no symptoms of his cervical spine disability that are a result of his service connected lumbosacral strain, nor are any symptoms related. Further, the examiner noted that the cervical spine and the lumbosacral strain are independent of each other, when the Veteran has a flare-up of his lumbosacral strain this does not affect his neck, and when he has a flare-up of his neck, this does not result in a flare-up or change in symptoms of his lumbosacral strain. The Board finds this VA opinion is of high probative value and the Veteran's statements as to secondary service connection are outweighed by the credible and probative objective medical evidence of record, which weighs against the claim. As such service connection on a secondary basis is not warranted.

The Board notes the Veteran's representative's March 2018 correspondence arguing that secondary service connection is warranted as the back muscles are intrinsically intertwined with the cervical spine muscles, that this is generally known and as a result service connection is warranted based on the Veteran's service connected lumbosacral strain. See March 5, 2018 Appellant's Post Remand Brief.  VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service or a service connected disability is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

VA and private treatment records associated with the claims file do not contradict the December 2017 VA examination and are absent indications of a relationship between the Veteran's service connected lumbosacral strain and his cervical spine disability. As such secondary service connection is not warranted.

In addition cervical spine arthritis was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no finding, or diagnosis with respect to arthritis.  At separation in August 1989 on the report of medical history the Veteran reported being in good health and denied arthritis, rheumatism or bursitis, bone, joint or other deformities. Further, at separation the clinical evaluation of the head, neck, face and scalp, upper extremities and of the spine and musculoskeletal system was normal. The December 2017 VA examiner noted a history of degenerative changes via X-ray imaging. The examiner found that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service, injury, event or illness. The examiner noted the Veteran's physically demanding tasks and duties during service, but noted no documented history of a neck injury in-service, and no symptoms of a neck injury were noted until 2006. The examiner noted that while the Veteran has documented degenerative changes of his cervical spine, these are not consistent with service, as there was no injury in-service or any noted degenerative changes within one year of separation from service. Based on the probative evidence of record the Board finds that the Veteran's cervical spine disability did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current cervical spine disability is related to his service or secondary to his service connected lumbosacral strain and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service connected lumbosacral strain is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


